. Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered January 17, 2002. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated as a felony and aggravated unlicensed operation of a motor vehicle in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: In appeal No. 1, defendant appeals from a judgment convicting him upon a plea of guilty of driving while intoxicated as a felony (Vehicle and Traffic Law § 1192 [3]; § 1193 [1] [c] [i]) and aggravated unlicensed operation of a motor vehicle in the third degree (§ 511 [1] [a]). In appeal No. 2, defendant appeals from a judgment convicting him, also upon a plea of guilty, of sexual abuse in the first degree (Penal Law § 130.65). We reject the contention of defendant in appeal No. 1 that the sentence is unduly harsh or severe. We agree with defendant, however, that his plea of guilty in appeal No. 2 is jurisdictionally defective because sexual abuse in the first degree is not a lesser included offense of any crime charged in the indictment (see People v Martinez, 285 AD2d 387, 388 [2001]; see generally People v Johnson, 89 NY2d 905, 907 [1996]). Pursuant to CPL 220.10 (4) (b), County Court was permitted to accept a plea of guilty to a lesser included offense “with respect to any or all of the offenses charged” in the indictment. The People concede that the offense to which defendant pleaded guilty in appeal No. 2 is not a lesser included offense with respect to any of the offenses with which defendant was charged in the indictment, i.e., sodomy in the first degree, sodomy in the second degree, and rape in the second degree. We therefore reverse the judgment in appeal No. 2, vacate the plea, and remit the matter to County Court for further proceedings on the indictment. Present—Green, J.P., Wisner, Scudder, Gorski and Lawton, JJ.